DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  1100, 1004.  
The drawings are further objected to because of the following:
Detail 520 is referred to as a front roller and a last drafting roll
Detail 525 is referred to as low twist edge fibers, fibers, and covering fibers
Detail 725 is referred to as fibers and yarn
Detail 745 is referred to as a rotating spindle, a driven spindle, and a yarn package
Detail 905 is referred to as individualized fibers and covering fibers.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Page 6, line 6:	The phrase “can 110 can” reads awkwardly.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Togashi et al (4793130).
In regards to Claim 1, Togashi teaches a yarn (Figure 1) comprising:
a core, wherein the core comprises at least one filament (Detail 1) having a functional component embedded therein (the core is metallic [col. 2, line 13]; the inner area of the filament would be the functional component, and the outer area would embed this inner part), and wherein the core has a diameter ranging from 0.05 millimeters to 0.5 millimeters (Column 2, lines 18-19; 50µm); and
a covering (Detail 3), wherein the covering is disposed on at least 50% of a total surface area of the core (Abstract; 70%).
In regards to Claim 2, Togashi teaches the functional component comprises an active electronic component, a passive electronic component, or a combination thereof (electrically conductive copper wire).
In regards to Claim 3, Togashi teaches the functional component comprises an electrical conductor, a microprocessor, a computer, an electronic device, an integrated circuit, and LED, a GPS, a battery, a radio, fiber optics, or a combination thereof (electrically conductive copper wire).
In regards to Claim 4, Togashi teaches the passive electronic component is a component that transmits and/or receives data (electrically conductive copper wire is capable of transmitting data).
In regards to Claim 5, Togashi teaches the core comprises a monofilament yarn (Example, thin copper wire).
In regards to Claim 6, Togashi teaches the core comprises a multifilament yarn (Example, polyester filament yarn 30d/24f).
In regards to Claim 7, Togashi teaches the covering comprises a staple fiber, a continuous monofilament yarn, a continuous multifilament yarn, or a combination thereof (Example, polyester filament false-twisted yarn 75d/36f).
In regards to Claim 8, Togashi teaches an insulation disposed between the core and covering (Column 2, lines 16-18; baked layer).
In regards to Claim 9, Togashi teaches the insulation comprises electrical or thermal insulation and is impermeable to water (would provide a degree of thermal insulation since the temperature would have to go through the baked layer before reaching the copper; prevents rust, which would keep liquids out).
In regards to Claim 10, Togashi teaches the core is single covered with a continuous monofilament yarn or a continuous multifilament yarn (Figure 1 shows a single wrap covering).
In regards to Claim 11, Togashi teaches the core is double covered with two continuous filament or spun yarns (Figure 2 shows a double wrap covering).
In regards to Claim 12, Togashi teaches the covering has a linear mass density ranging from about 20 denier to about 150 denier (Example; polyester filament false-twisted yarn 75 denier).
In regards to Claim 13, Togashi teaches the covering has a thread count ranging from about 5 thread wraps per inch to about 100 thread wraps per inch (Example; Number of twist: 400 t/m).
In regards to Claim 14, Togashi also teaches a method of forming a yarn, wherein the yarn comprises a core having at least one filament having a functional component embedded therein, wherein the core has a diameter ranging from 0.05 millimeters to 0.5 millimeters (Detailed above), the method comprising:
placing the core in a spinning process machine (Example; a ring twister); and
disposing a covering on the core, wherein the covering is disposed on at least 50% of a total surface area of the core (Detailed above).
In regards to Claim 15, Togashi teaches the covering comprises a staple fiber, a continuous monofilament yarn, a continuous multifilament yarn, or a combination thereof (Example; polyester filament false-twisted yarn 75d/36f).
In regards to Claim 16, Togashi teaches the core is single covered with a continuous yarn (Figure 1 shows a single wrap covering).
In regards to Claim 17, Togashi teaches the core is double covered with two continuous filament or spun yarns (Figure 2 shows a double wrap covering).
In regards to Claim 18, Togashi teaches the core is covered by a ring spinning process, an open end spinning process, an air jet spinning process, an air-vortex spinning process, a friction spinning process, a compact spinning process, a covering process, or a combination thereof (Example; a ring twister).
In regards to Claim 19, Togashi teaches the functional component comprises an active electronic component, a passive electronic component, or a combination thereof (electrically conductive copper wire).
In regards to Claim 20, Togashi teaches the functional component comprises an electrical conductor, a microprocessor, a computer, an electronic device, an integrated circuit, and LED, a GPS, a battery, a radio, fiber optics, a component that transmits and/or receives data, or a combination thereof (electrically conductive copper wire).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,035,058. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both teach the same yarn having the same components, with the claims aligned as follows:
Claims 1 and 2 align with Claims 1 and 2 of the ‘058 patent.  While the ‘058 patent does not teach the complete range of diameter, the difference is considered obvious given the small amount and what is known in the art.
Claims 3 and 4 align with Claim 3 of the ‘058 patent.
Claim 5 aligns with Claim 4 of the ‘058 patent.
Claim 6 aligns with Claim 5 of the ‘058 patent.
Claim 7 aligns with Claim 6 of the ‘058 patent.
Claim 8 aligns with Claim 7 of the ‘058 patent.
Claim 9 aligns with Claim 8 of the ‘058 patent.
Claim 10 aligns with Claim 9 of the ‘058 patent.
Claim 11 aligns with Claim 11 of the ‘058 patent.
Claim 12 aligns with Claim 12 of the ‘058 patent.
Claim 13 aligns with Claim 10 of the ‘058 patent.
Claims 14 and 19 align with Claim 13 of the ‘058 patent.  While the ‘058 patent does not teach the complete range of diameter, the difference is considered obvious given the small amount and what is known in the art.
Claim 15 aligns with Claim 14 of the ‘058 patent.
Claim 16 aligns with Claim 15 of the ‘058 patent.
Claim 17 aligns with Claim 16 of the ‘058 patent.
Claim 18 aligns with Claim 57 of the ‘058 patent.
Claim 20 aligns with Claim 18 of the ‘058 patent.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See of Record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986. The examiner can normally be reached Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN R HURLEY/Primary Examiner, Art Unit 3732